DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claim 1 has been amended. Claim 2-6 are as previously presented. Claims 7-33 are withdrawn from consideration. Claims 34-36 are newly added. Claims 1-6 and 34-36 are currently examined.
Status of Objection and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 34 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chen (US 2013/0029097).
As to claim 1, Chen discloses a thin film (figure 1 #13, [0013]-[0015]) which, when formed on aluminum foil (figure 1 #11, [00147]), has a lightness L* in the L*a*b* color space (figure 1 #13, [0013]-[0015]), as measured in the specular component including (SCI) mode (paragraph [0090] of the instant specification uses CIE standards and [0015] of Chen is using CIE Lab), of at least 53 and less than 100 (figure 1 #13, [0013]-[0015]) wherein the thin film is an 
As so claim 3, Chen discloses wherein the lightness L* is at least 54 and not more than 93 (figure 1 #13, [0013]-[0015]). 
As to claim 34, Chen discloses wherein the electrically conductive film comprises aluminum (figure 1 #13, [0013]-[0015]). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
As to claim 1, Chen discloses a thin film (figure 1 #13, [0013]-[0015]) which, when formed on aluminum foil (figure 1 #11, [00147]), has a lightness L* in the L*a*b* color space (figure 1 #13, [0013]-[0015]), as measured in the specular component including (SCI) mode (paragraph [0090] of the instant specification uses CIE standards and [0014] of Chiang is using CIE Lab), of at least 53 and less than 100 (figure 1 #13, [0013]-[0015]) wherein the thin film is an electrically conductive film (figure 1 #13, [0013]-[0015]; the thin film is substantially made of aluminum and therefor is conductive, also see instant claim 34 and MPEP 2112).
Should it be considered that Chen is silent to wherein the measurement was taken by SCI mode as Chen does not specifically state SCI mode. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have used SCI mode given a finite number options i.e. SCI or SCE (see MPEP 2143). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date 
As to claim 2, Chen is silent to where a thickness of from 1 to 200 nm. This is because Chen discloses the thickness of the layer as about 0.4 microns (about 400 nm) to about 1 micron ([0015]). However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to change the thickness of the layer as a mere change in size (see MPEP IV A). 
As to claim 3, Chen discloses wherein the lightness L* is at least 54 and not more than 93 ([0015]). 
As to claim 4, Chen is silent to wherein a thickness of from 1 to 140 nm. This is because Chen discloses the thickness of the layer as about 0.4 microns ( about 400 nanometers) to about 1 micron ([0015]). However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to change the thickness of the layer as a mere change in size (see MPEP IV A).
As to claim 5, Chen discloses wherein the lightness L* is at least 54 and not more than 88 ([0015]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie
As to claim 6, Chen is silent to wherein a thickness of from 30 to 80 nm. This is because Chen discloses the thickness of the layer as about 0.4 microns to about 1 micron ([0015]). However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05). Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to change the thickness of the layer as a mere change in size (see MPEP IV A). 
As to claim 34, Chen discloses wherein the electrically conductive film comprises aluminum (figure 1 #13, [0013]-[0015]). 
Allowable Subject Matter
Claims 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 34-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/BRIAN R OHARA/Examiner, Art Unit 1724